DETAILED ACTION
In response to communications filed 01/04/2021.
Claims 1, 2, 5-9, 12-16, 19 and 20 are allowed.
Claims 3, 4, 10, 11, 17 and 18 are canceled via Examiner’s Amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/12/2021 & 04/22/2022 have been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jamilla Holomon (Reg. No. 62,469) on July 12th 2022.

The application has been amended as follows:

IN THE CLAIMS:

Rewrite claims 1, 5, 6, 8, 12, 13, 15, 19 and 20 as the following:

--1. (Amended) A method comprising:
determining, by a computer system, that a network is a hierarchical Multiprotocol Label Switching (MPLS)-enabled network comprising a plurality of IP Multimedia Subsystem (IMS) Core sites and a plurality of Session Border Controllers (SBCs);
responsive to determining that the network is a hierarchical MPLS-enabled network, configuring, by the computer system, a first set of Traffic Engineering (TE) Label Switching Paths (LSPs) between each SBC of the plurality of SBCs and [[the]]a single IMS Core site of the plurality of IMS Core sites;
configuring, by the computer system, a second set of TE LSPs between each SBC of the plurality of SBCs and each other SBC of the plurality of SBCs to form a full mesh, wherein the network further comprises a plurality of user endpoints (UEs); [[and]]
configuring, by the computer system, a third set of TE LSPs between each UE of the plurality of UEs and an SBC of the plurality of SBCs, wherein the UE is configured to use the SBC; and
configuring, by the computer system, a fourth set of TE LSPs between each SBC of the plurality of SBCs and each IMS Core site of the plurality of IMS Core sites responsive to determining that the network comprises the plurality of IMS Core sites.--

--5. (Amended) The method of claim [[3]]1, further comprising configuring, by the computer system, a fifth set of TE LSPs between each IMS Core site of the plurality of IMS Core sites and each other IMS Core site of the plurality of IMS Core sites to form a second full mesh.--

--6. (Amended) The method of claim [[3]]1, further comprising determining, by the computer system, that a particular UE of the plurality of UEs is connected to a particular SBC of the plurality of SBCs by a single link.--

--8. (Amended) A non-transitory computer-readable storage medium storing instructions executable by one or more computer processors, the instructions when executed by the one or more computer processors cause the one or more computer processors to:
determine that a network is a hierarchical Multiprotocol Label Switching (MPLS)-enabled network comprising a plurality of IP Multimedia Subsystem (IMS) Core sites and a plurality of Session Border Controllers (SBCs);
responsive to determining that the network is a hierarchical MPLS-enabled network, configure a first set of Traffic Engineering (TE) Label Switching Paths (LSPs) between each SBC of the plurality of SBCs and [[the]]a single IMS Core site of the plurality of IMS Core sites;
configure a second set of TE LSPs between each SBC of the plurality of SBCs and each other SBC of the plurality of SBCs to form a full mesh, wherein the network further comprises a plurality of user endpoints (UEs); [[and]]
configure a third set of TE LSPs between each UE of the plurality of UEs and an SBC of the plurality of SBCs, wherein the UE is configured to use the SBC; and
configure a fourth set of  TE LSPs between each SBC of the plurality of SBCs and each IMS Core site of the plurality of IMS Core sites responsive to determining that the network comprises the plurality of IMS Core sites.--

--12. (Amended) The non-transitory computer-readable storage medium of claim [[10]]8, wherein the instructions further cause the one or more computer processors to configure a fifth set of TE LSPs between each IMS Core site of the plurality of IMS Core sites and each other IMS Core site of the plurality of IMS Core sites to form a second full mesh.--

--13. (Amended) The non-transitory computer-readable storage medium of claim [[10]]8, wherein the instructions further cause the one or more computer processors to determine that a particular UE of the plurality of UEs is connected to a particular SBC of the plurality of SBCs by a single link.--

--15. (Amended) A computer system comprising:
one or more computer processors; and
a non-transitory computer-readable storage medium storing instructions executable by the one or more computer processors, the instructions when executed by the one or more computer processors cause the one or more computer processors to:
determine that a network is a hierarchical Multiprotocol Label Switching (MPLS)-enabled network comprising a plurality of IP Multimedia Subsystem (IMS) Core sites and a plurality of Session Border Controllers (SBCs);
responsive to determining that the network is a hierarchical MPLS-enabled network, configure a first set of Traffic Engineering (TE) Label Switching Paths (LSPs) between each SBC of the plurality of SBCs and [[the]]a single IMS Core site of the plurality of IMS Core sites;
configure a second set of TE LSPs between each SBC of the plurality of SBCs and each other SBC of the plurality of SBCs to form a full mesh, wherein the network further comprises a plurality of user endpoints (UEs); [[and]]
configure a third set of TE LSPs between each UE of the plurality of UEs and an SBC of the plurality of SBCs, wherein the UE is configured to use the SBC; and
configure a fourth set of TE LSPs between each SBC of the plurality of SBCs and each IMS Core site of the plurality of IMS Core sites responsive to determining that the network comprises the plurality of IMS Core sites.--

--19. (Amended) The computer system of claim [[17]]15, wherein the instructions further cause the one or more computer processors to configure a fifth set of TE LSPs between each IMS Core site of the plurality of IMS Core sites and each other IMS Core site of the plurality of IMS Core sites to form a second full mesh.--

--20. (Amended) The computer system of claim [[17]]15, wherein the instructions further cause the one or more computer processors to determine that a particular UE of the plurality of UEs is connected to a particular SBC of the plurality of SBCs by a single link.--

Cancel claims 3, 4, 10, 11, 17 and 18.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention teaches a method and computer system for Multiprotocol Label Switching (MPLS) Traffic Engineering (TE) design for IP Multimedia Subsystems (IMS).  The computer system determines that a network is a hierarchical Multiprotocol Label Switching (MPLS)-enabled network comprising a plurality of IP Multimedia Subsystem (IMS) Core sites and a plurality of Session Border Controllers (SBCs).  The computer system configures a first set of Traffic Engineering (TE) Label Switching Paths (LSPs) between each SBC of the plurality of SBCs and a single IMS Core site of the plurality of IMS Core sites.  The computer system configures a second set of TE LSPs between each SBC of the plurality of SBCs and each other SBC of the plurality of SBCs to form a full mesh.  The computer system further configures a third set of TE LSPs between each UE of the plurality of UEs and an SBC of the plurality of SBCs and a fourth set of TE LSPs between each SBC of the plurality of SBCs and each IMS Core site of the plurality of IMS Core sites in response to determining that the network comprises the plurality of IMS Core sites. Examiner notes none of the prior arts on record teach or fairly suggest the claimed limitations.  There exists prior art such as Wood et al. (US 2018/0097725 A1) teaching a path computation device is configured to compute paths for LSP in a MPLS network.  There also exists prior art such as Lee et al. (US 2018/0270118 A1) that teaches control and configuration of Traffic Engineered networks such as MPLS comprising an IP multimedia subsystem core.  However, the prior arts on record alone or in combination fails to teach and/or suggest configuring said first, second, third and fourth sets of LSPs responsive to determining that the network comprises the plurality of IMS Core sites in combination with the other recited features in claims 1, 8 and 15.
Furthermore, Examiner had performed an updated search and the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the claimed invention as a whole disclosed in independent claims 1, 8 and 15 with proper motivation at or before the time it was effectively filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468